DETAILED ACTION
The merits of this case have been carefully examined in light of applicant’s response received 01/11/22.  The examiner has determined that applicant’s amendments overcome the refusal of record. However, upon further review, the claim is refusable under new grounds for refusal under 35 USC § 112(a) and (b) which is set forth below. Because these are new grounds for refusal, this action is NOT made final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
This application claims foreign priority to German Design Application No. DE402019100688.5. However, the foreign priority document filed 11/15/21 in support thereof is improper because it is not a certified foreign priority document, but rather a photocopy.  Therefore, the requirements for foreign priority under 35 USC 119 have NOT been met.

Claim Refusal – 35 USC § 112(a) and (b)
The claim is refused under 35 USC § 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The claim is indefinite and nonenabling as follows:
In the reproductions, the examiner is unable to determine the exact configuration of the surfaces and features comprising the container.  As currently disclosed, the surfaces and features are not clearly shown as being on the same plane as each other or what might be recessed or raised above other elements or opened or closed surfaces.  Absent clear surface shading on all claimed surfaces, the exact nature of the design as shown is not clearly understood.  Therefore, it would be impossible for one skilled in the art to make and use the design without resort to conjecture.

    PNG
    media_image1.png
    526
    480
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    516
    565
    media_image2.png
    Greyscale

Applicant may overcome this portion of the refusal by amending the reproductions to include appropriate and adequate shading to show clearly the character and/or contour of all claimed surfaces represented.  See 37 CFR 1.152.  This is of particular importance in the showing of three (3) dimensional articles where it is necessary to delineate plane, concave, convex, raised, and/or depressed surfaces of the subject matter, and to distinguish between open and closed areas.  Solid black surface shading is not permitted except when used to represent the color black as well as color contrast.
The scope of the claim is unclear.  Specifically, portions of the container are not clearly shown as forming part of the claim. Various surfaces are bounded by solid lines on one side and broken lines on another; absent clear surface shading or indication of any broken lines as claim boundaries, a question arises whether those surfaces form part of the claim.  As currently disclosed it would be impossible for one skilled in the art to make and use the design without resort to conjecture.

    PNG
    media_image3.png
    550
    565
    media_image3.png
    Greyscale

Applicant may overcome this portion of the refusal by amending the reproductions to insert appropriate surface shading on all claimed surfaces.  Applicant should note that if some broken line elements represent three-dimensional features, then the surface shading must terminate at the broken line defining the element and the broken line would form a claim boundary (example “A” below).  If some broken line features are applied to the surface of the container and the claimed surface continues through each feature, then the surface shading must continue through the broken lines to indicate clearly that the surface within is claimed (example “B” below).

    PNG
    media_image4.png
    192
    322
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    151
    298
    media_image5.png
    Greyscale


In Fig. 1.2, the examiner is unable to determine the exact configuration of the different areas highlighted in gray below on the back of the container. As currently disclosed, the surfaces on the back of the container are not clearly shown as being on the same plane as each other or what might be recessed or raised above other elements. Therefore, it would be impossible for one skilled in the art to make and use the design without resort to conjecture.

    PNG
    media_image6.png
    505
    565
    media_image6.png
    Greyscale

Applicant may attempt to overcome this portion of the refusal by indicating that protection is not sought for the surfaces highlighted in gray above amending the reproductions to color wash or convert the highlighted surfaces to broken lines, thus disclaiming those surfaces.  See 37 CFR 1.1026 and Hague Administrative Instructions Section 403. If applicant chooses to do so, the broken line statement must be amended to clearly describe the portions of the claim that form no part thereof.  Applicant should note, depending on applicant’s amendment(s) to Fig. 1.2 per the first rejection bullet, the three dimensional appearance of some, if not all, of the highlighted surfaces above may be understood and not subject to removal from the claim.

Discussion of the Merits of the Case: 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.
Telephonic or In Person Interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).  

The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, may be used for this purpose:
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012

See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at darcey.gottschalk@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.

When Responding to Official USPTO Correspondence 
When responding to an official correspondence issued by the USPTO, including refusals, Ex Parte Quayle, Notice of Allowances, or Notice of Abandonments, please note the following:
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window

https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Conclusion
The claim is refused under 35 USC § 112(a) and (b).

To inquire about this communication, applicants may contact Examiner Darcey Gottschalk by phone at (571)270-0225.  The examiner can normally be reached Monday through Friday, 9 a.m. to 4 p.m. Eastern.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the applicant may contact the examiner’s supervisor, Eric Goodman, by phone at (571) 272-4734. The fax number for this group is (571) 273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.

Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b). 


/DARCEY E GOTTSCHALK/Primary Examiner, Art Unit 2919